Per Curiam:
Plaintiff sued to recover commissions upon business obtained by him for defendant under the terms of a letter, admitted by the answer to be “ the contract,” as follows: “ We hereby agree to pay you a commission of five per cent on the amount charged.by us for services rendered any customers brought to us by you, said five per cent to be your property and to continue to pay this five per cent as long as we accept business from any of these customers.” Plaintiff claimed to have procured as a customer Stagg & Hunger-ford prior to his discharge. The trial court allowed commissions on this account up to the time of the discharge. While the court thus found that plaintiff had brought Stagg & Hungerford as a customer, it refused to allow commissions which accrued subsequent to the date of the discharge.
The letter explicitly states that when plaintiff brings in a customer the defendant is “ to continue to pay this five per cent as long as we accept business from any of these customers.” There is no suggestion that this obligation is conditioned upon continuance of plaintiff’s employment to solicit business for defendant. When he procured a customer he was to get commission on that customer’s business so long as the defendant continued to do business with that customer.
The judgment must, therefore, be reversed and a new trial ordered, with thirty dollars costs to the appellant to abide the event.
All concur; present, Bijur, Mitchell and Proskauer, JJ.